     Case: 1:18-op-46136-DAP Doc #: 26 Filed: 06/11/21 1 of 13. PageID #: 521




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 IN RE: NATIONAL PRESCRIPTION                             MDL 2804
 OPIATE LITIGATION
 ____________________________________
                                                          CASE NO.: 1:17-md-02804
 This document relates to:

 Sarasota County Public Hospital District d/b/a           JUDGE DAN AARON POLSTER
 Sarasota Memorial Health Care System v.
 Purdue Pharma L.P., et. al.                              SHORT FORM FOR
                                                          SUPPLEMENTING FIRST
 Case No. 8:18-cv-02236-JSM-TGW                           AMENDED COMPLAINT AND
         1:18-op-46136-DAP                                AMENDING DEFENDANTS


       Plaintiff, Sarasota County Public Hospital District d/b/a Sarasota Memorial Health Care

System (“the District”), submits this supplemental pleading incorporating as if fully set forth

herein its own prior pleadings and the common factual allegations identified and the RICO causes

of action included in the Corrected Second Amended Complaint and Jury Demand in the case of

The County of Summit, Ohio, et al., v. Purdue Pharma L.P., et al., Case No. 1:18-op-45090

(“Summit County Pleadings”), In Re National Prescription Opiate Litigation, in the United States

District Court for the Northern District of Ohio, Dkt #513, 514 1), and as may be amended in the

future, and any additional claims asserted herein. Plaintiff also hereby amends its complaint to

alter the defendants against which claims are asserted as identified below. To the extent defendants

were previously sued in the District’s existing First Amended Complaint and they are no



 1
   Dkt #513 is the redacted Summit Second Amended Complaint and Dkt #514 is the unredacted Summit Corrected
 Second Amended Complaint filed under seal in Case No. 1:17-md-02804-DAP. The redacted Summit Corrected
 Second Amended Complaint is also filed in its individual docket, Case No. 1:18-op-45090-DAP, Dkt#24. United
 States District Court for Northern District of Ohio, Dkt #1466 is Summit Third Amended Complaint.



                                                     1
      Case: 1:18-op-46136-DAP Doc #: 26 Filed: 06/11/21 2 of 13. PageID #: 522




longer identified as defendants herein, they have been dismissed without prejudice except as

limited by CMO-1,Section 6(e). Dkt. #232.

              INCORPORATION BY REFERENCE OF EXISTING COMPLAINT

         1.       The District’s existing First Amended Complaint (No. 1:18-op-46136-DAP, Dkt. #

20) is expressly incorporated by reference to this Short Form as if fully set forth herein.

                                         PARTIES – DEFENDANTS

         2.       Having reviewed the relevant ARCOS data, 2 the District asserts claims against the

following Defendants:

         Purdue Pharma L.P. 3, Cephalon, Inc., Teva Pharmaceuticals USA, Inc., Endo International
         PLC, Endo Pharmaceuticals, Inc., Janssen Pharmaceuticals, Inc., Insys Therapeutics, Inc.
         4
           , Mallinckrodt LLC 5, Mallinckrodt Brand Pharmaceuticals, Inc., Mallinckrodt
         Enterprises, LLC,      Mallinckrodt Enterprises Holdings, Inc., AmerisourceBergen
         Corporation, Cardinal Health, Inc., McKesson Corporation, Johnson & Johnson, Ortho-
         McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc., Janssen
         Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc., AmerisouceBergen Drug
         Corporation, Allergan PLC f/k/a Actavis PLC, Watson Laboratories, Inc., Actavis
         Laboratories FL, Inc. f/k/a Watson Laboratories, Inc.-Florida, Anda Inc., CVS Health
         Corporation, Walgreens Boots Alliance, Inc. a/k/a Walgreen Co. and Walmart Inc. f/k/a
         Wal-Mart Stores, Inc.

       I, Morgan R. Bentley, Counsel for Sarasota County Public Hospital District d/b/a
Sarasota Memorial Health Care System, certify that in identifying all Defendants, I have
followed the procedure approved by the Court and reviewed the ARCOS data that I
understand to be relevant to Sarasota County Public Hospital District d/b/a Sarasota

2
  Pursuant to the Court’s November 8, 2018, Order Regarding Plaintiff’s Motion for Modification of CMO-1 (Dkt.
1106), the ARCOS data provided to Plaintiff reflects: “the names of all labelers (as identified by NDC code) who
manufactured and/or labeled more than five percent (5%) of the market share of opioids distributed in the relevant
county or county-equivalent in at least three of the nine years available in the ARCOS data” and “the name of each
distributor who distributed more than five percent (5%) of the market share of opioids distributed in the relevant
county or county-equivalent in at least three of the nine years available in the ARCOS data.”
3 Purdue Pharma L.P., Purdue Pharma Inc., and The Purdue Frederick Company (collectively, “Purdue”) are named

herein only for the purposes of preserving Plaintiff’s prepetition rights against Purdue and not for purposes of asserting
any new claim or advancing any existing claims against Purdue.
4 Insys Therapeutic, Inc. (“Insys”) is named herein only for the purpose of preserving Plaintiff’s prepetition rights

against Insys and not for the purposes of asserting any new claim or advancing any existing claim against Insys.
5
  Mallinckrodt LLC, Mallinckrodt Brand Pharmaceuticals, Inc., Mallinckrodt Enterprises, LLC, and Mallinckrodt
Enterprises Holdings, Inc. (“Mallinckrodt”) are named herein only for the purpose of preserving Plaintiff’s prepetition
rights against Mallinckrodt and not for the purposes of asserting any new claim or advancing any existing claim
against Mallinckrodt.

                                                            2
     Case: 1:18-op-46136-DAP Doc #: 26 Filed: 06/11/21 3 of 13. PageID #: 523




Memorial Health Care System.

       I further certify that, except as set forth below, each of the Defendants newly added
herein appears in the ARCOS data I reviewed.
       I understand that for each newly added Defendant not appearing in the ARCOS data
I must set forth below factual allegations sufficient to state a claim against any such newly
named Defendant that does not appear in the ARCOS data.

Respectfully submitted June 11, 2021.



 THE BENTLEY LAW FIRM                                          THE ROBERTSON LAW FIRM, P.A.




 ____________________________                                  ___________________________________
 MORGAN R. BENTLEY, ESQ.                                       WILLIAM E. ROBERTSON, JR., ESQ.
 Florida Bar No. 0962287                                       Florida Bar No. 436607
 mbentley@thebentleylawfirm.com                                bill@robertsonlaw.com
 DAVID A. WALLACE, ESQ.                                        P.O. Box 49405
 Florida Bar No. 0608386                                       Sarasota, Florida 34230-6405
 dwallace@thebentleylawfirm.com                                Telephone: (941) 374-9008
 783 South Orange Avenue, Third Floor                          Facsimile: (941) 365-5828
 Sarasota, Florida 34236                                       Attorney for Plaintiff Sarasota County Public
 Telephone: (941) 556-9030                                     Hospital District d/b/a Sarasota Memorial
 Facsimile: (941) 312-5316                                     Health Care System
 Secondary Email:
 mdiven@thebentleylawfirm.com
 Attorneys for Plaintiff Sarasota County Public
 Hospital District d/b/a Sarasota Memorial
 Health Care System

        The following newly added Defendants do appear in the ARCOS data I reviewed:

        AmerisourceBergen Drug Corporation
        Actavis Laboratories FL, Inc. f/k/a Watson Laboratories, Inc. – Florida
        Watson Laboratories, Inc.
        Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.
        Allergan PLC f/k/a Actavis PLC 6

 6
   The list of Allergan-related entities shall be understood to incorporate all affiliates that owned, manufactured,
 distributed, monitored, or sold opioid medicines at issue, including: Allergan Finance, LLC; Allergan Sales,
 LLC; Allergan USA, Inc.; Watson Laboratories, Inc.; Actavis Elizabeth LLC; Actavis Pharma, Inc.; Actavis

                                                           3
     Case: 1:18-op-46136-DAP Doc #: 26 Filed: 06/11/21 4 of 13. PageID #: 524




        Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.
        Anda Inc.
        CVS Health Corporation
        Walgreens Boots Alliance, Inc. a/k/a Walgreen Co.
        Walmart Inc. f/k/a Wal-Mart Stores, Inc.


        The following newly added Defendants do not appear in the ARCOS data I

reviewed:

        Johnson & Johnson

Factual Allegations Regarding Individual Defendants
        2.1     N/A
        2.2     N/A

                              COMMON FACTUAL ALLEGATIONS
        3.      By checking the boxes in this section, Plaintiff hereby incorporates by reference to

this document the common factual allegations set forth in the Summit County Pleadings as

identified in the Court’s Order implementing the Short Form procedure. Dkt. # 514, 1282.

                ☒ Common Factual Allegations (Paragraphs 130 through 670 and 746 through
                813)
                ☒ RICO Marketing Enterprise Common Factual Allegations (Paragraphs 814-848)
                ☒ RICO Supply Chain Enterprise Common Factual Allegations (Paragraphs 849-
                877)
        4.      If additional claims are alleged below that were not pled in the District’s existing

First Amended Complaint (other than the RICO claims asserted herein), the facts supporting those

allegations must be pleaded here. The District asserts the following additional facts to support the

claim(s) identified in Paragraph 6 below (below or attached):



 LLC; Actavis Mid Atlantic LLC; Actavis Kadian LLC; Actavis Totowa LLC; Actavis South Atlantic LLC;
 Actavis Laboratories UT, Inc.; Actavis Laboratories FL, Inc.; and Allergan Finance LLC f/k/a Actavis, Inc.,
 f/k/a Watson Pharmaceuticals, Inc.



                                                       4
     Case: 1:18-op-46136-DAP Doc #: 26 Filed: 06/11/21 5 of 13. PageID #: 525




               No additional claims are alleged.


                                            CLAIMS

       5.      The following federal RICO causes of action asserted in the Summit County

Pleadings as identified in the Court’s implementing order and any subsequent amendments, Dkt.

#514, 1282, are incorporated in this Short Form by reference, in addition to the causes of action

already asserted in the District’s existing First Amended Complaint (check all that apply):


               ☒ First Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid
               Marketing Enterprise (Against Defendants Purdue, Cephalon, Janssen, Endo and
               Mallinckrodt (the “RICO Marketing Defendants”)) (Summit County Pleadings,
               Paragraphs 878-905)

               ☒ Second Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid
               Supply Chain Enterprise (Against Defendants Purdue, Cephalon, Endo,
               Mallinckrodt, Actavis, McKesson, Cardinal, and AmerisourceBergen (the “RICO
               Supply Chain Defendants”)) (Summit County Pleadings, Paragraphs 906-938)

       6.      Plaintiff asserts the following additional claims as indicated (below or attached):

               No additional claims are asserted.

        7.      To the extent the District wishes to dismiss claims previously asserted in the
District’s existing First Amended Complaint, they are identified below and will be dismissed
without prejudice.

                The District does not dismiss any claims previously asserted.


        WHEREFORE, Plaintiff prays for relief as set forth in the Summit County Pleadings in

 In Re National Prescription Opiate Litigation in the United States District Court for the Northern

 District of Ohio, MDL No. 2804 and in the District’s existing First Amended Complaint as has been

 amended herein.




                                                5
   Case: 1:18-op-46136-DAP Doc #: 26 Filed: 06/11/21 6 of 13. PageID #: 526




      Respectfully submitted June 11, 2021.



THE BENTLEY LAW FIRM                                 THE ROBERTSON LAW FIRM, P.A.




________________________________                     ___________________________________
MORGAN R. BENTLEY, ESQ.                              WILLIAM E. ROBERTSON, JR., ESQ.
Florida Bar No. 0962287                              Florida Bar No. 436607
mbentley@thebentleylawfirm.com                       bill@robertsonlaw.com
DAVID A. WALLACE, ESQ.                               P.O. Box 49405
Florida Bar No. 0608386                              Sarasota, Florida 34230-6405
dwallace@thebentleylawfirm.com                       Telephone: (941) 374-9008
783 South Orange Avenue, Third Floor                 Facsimile: (941) 365-5828
Sarasota, Florida 34236                              Attorney for Plaintiff Sarasota County Public
Telephone: (941) 556-9030                            Hospital District d/b/a Sarasota Memorial
Facsimile: (941) 312-5316                            Health Care System
Secondary Email:
mdiven@thebentleylawfirm.com
Attorneys for Plaintiff Sarasota County Public
Hospital District d/b/a Sarasota Memorial
Health Care System




                                                 6
     Case: 1:18-op-46136-DAP Doc #: 26 Filed: 06/11/21 7 of 13. PageID #: 527




  Attachment A to Short Form for Supplementing Complaint and Amending Defendants
    and Jury Demand (“Short Form”) (Sarasota County Public Hospital District d/b/a
          Sarasota Memorial Health Care System Case No. 1:18-op-4631-DAP



Paragraph 2 – The Following Defendants are named in this action:
       Purdue Pharma L.P., Cephalon, Inc., Teva Pharmaceuticals USA, Inc., Endo International
       PLC, Endo Pharmaceuticals, Inc., Janssen Pharmaceuticals, Inc., Insys Therapeutics, Inc.,
       Mallinckrodt LLC, Mallinckrodt Brand Pharmaceuticals, Inc., Mallinckrodt Enterprises,
       LLC, Mallinckrodt Enterprises Holdings, Inc., AmerisourceBergen Corporation, Cardinal
       Health, Inc., McKesson Corporation, Johnson & Johnson, Ortho-McNeil-Janssen
       Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc., Janssen Pharmaceutica, Inc.
       n/k/a Janssen Pharmaceuticals, Inc., AmerisouceBergen Drug Corporation, Allergan PLC
       f/k/a Actavis PLC, Watson Laboratories, Inc., Actavis Laboratories FL, Inc. f/k/a Watson
       Laboratories, Inc.-Florida, Anda Inc., CVS Health Corporation, Walgreens Boots
       Alliance, Inc. a/k/a Walgreen Co. and Walmart Inc. f/k/a Wal-Mart Stores, Inc.

                               JURISDICTIONAL ALLEGATIONS
       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331

because the District’s claim under the Racketeer Influenced and Corrupt Organizations Act

(“RICO”), 18 U.S.C. § 1961 et seq. raises a federal question. This Court has supplemental

jurisdiction over the District’s state-law claims under 28 U.S.C. § 1367 because those claims are

so related to the RICO claim as to form part of the same case or controversy.

       This Court also has diversity jurisdiction pursuant to 28 U.S.C. § 1332.

       This Court has personal jurisdiction over Defendants pursuant to Fla.Sta.Ann. §48.193

(West) because they transact business in the State of Florida, contract to supply goods and

manufactured products in the state of Florida, carry on a continuous and systematic part of their

general businesses within Florida, including Sarasota County, have transacted substantial business

with Florida and Sarasota County entities and residents, and have caused grave harm to the

Sarasota County as a result.


                                                7
     Case: 1:18-op-46136-DAP Doc #: 26 Filed: 06/11/21 8 of 13. PageID #: 528




        Venue as to each Defendant is proper in this court under 29 U.S.C. § 1391(b)(2) because a

substantial part of the events and omissions giving rise to the claim occurred in the United States

District Court for the Middle District of Florida. Venue is also proper under 18 U.S.C. § 1965(a)

because Defendants reside, are found, have agents, or transact their affairs in the Middle District

of Florida, and this case is subject to transfer to In re National Prescription Opiate Litigation MDL,

1:17-MD-0284 (N.D. Ohio) (“MDL 2804”), Dkt # 232 (N.D. Ohio), “to eliminate delays

associated with transfer to this Court of cases filed in or removed to other federal district courts,

any Plaintiff whose case would be subject to transfer to these MDL proceedings may fil its case

directly in this District.” Id. ¶ 6.a.

                         ALLEGATIONS SPECIFIC TO DEFENDANTS
                               APPEARING IN THE ARCOS DATA


A.      Allegations Against Distributor Defendants

                a. AmerisourceBergen Drug Corporation
                b. Anda, Inc.

        1.      The Distributor Defendants are defined below. At all relevant times, the Distributor

Defendants have distributed, supplied, sold, and placed into the stream of commerce the

prescription opioids, without fulfilling the fundamental duty of wholesale drug distributors to

detect and warn of diversion of dangerous drugs for non-medical purposes. The Distributor

Defendants universally failed to comply with federal and/or state law. The Distributor Defendants

are engaged in “wholesale distribution,” s defined under state and federal law. The District alleges

the unlawful conduct by the Distributor Defendants is a substantial cause for the volume of

prescription opioids plaguing communities.

        2.      AmerisourceBergen Drug Corporation (“AmerisourceBergen”) is a Delaware

corporation     with    its   principal   place   of       business   in   Chesterbrook,   Pennsylvania.

                                                       8
     Case: 1:18-op-46136-DAP Doc #: 26 Filed: 06/11/21 9 of 13. PageID #: 529




AmerisourceBergen through its various DEA registrant subsidiaries and affiliated entities, is a

wholesaler of pharmaceutical drugs that distributes opioids throughout the country including

Sarasota County, Florida.

       3.     Anda, Inc. (“Anda”) is a distributor of generic pharmaceuticals. Anda, Inc. is a

Florida corporation with its principal place of business in Weston, Florida. Anda through its

various DEA registrant subsidiaries and affiliated entities, including but not limited to, Anda

Pharmaceuticals, Inc., is the fourth largest distributor of generic pharmaceuticals in the United

States. In October 2016, Defendant Teva Ltd. acquired Anda from Allergan plc. (i.e., Defendant

Actavis), for $500 million in cash. At all times relevant to this Complaint, Anda distributed

prescription opioids throughout the United States, including Sarasota County, Florida.

B.     Allegations Against National Retail Pharmacy Defendants

              a. CVS Health Corporation
              b. Walgreens Boots Alliance, Inc. a/k/a Walgreen Co.
              c. Walmart Inc. f/k/a Wal-Mart Stores, Inc.

       4.     CVS Health Corporation (“CVS”) is a Delaware corporation with its principal

place of business in Rhode Island.

       5.     CVS Pharmacy, Inc. is a Rhode Island corporation with its principal place of

business in Rhode Island.

       6.     CVS Indiana, LLC is an Indiana limited liability company with its principal place

of business in Rhode Island.

       7.     CVS Health, CVS Pharmacy and CVS Indiana are collectively referred to as

“CVS”. At all times relevant to this Complaint, CVS distributed prescription opioids throughout

Florida including Sarasota County.

       8.     Walgreens Boots Alliance, Inc. a/k/a Walgreens Co. is an Illinois corporation with


                                                9
     Case: 1:18-op-46136-DAP Doc #: 26 Filed: 06/11/21 10 of 13. PageID #: 530




its principal place of business in Deerfield, Illinois. Defendant Walgreen Eastern Co., Inc. is a

New York corporation with its principal place of business in Deerfield, Illinois. Defendants

Walgreen Co. and Walgreen Eastern Co. are collectively referred to as “Walgreens”. Walgreens

is registered to do business in Florida under the name Walgreen Co. Walgreens has a distribution

center in Jupiter, Florida, and conducts business as a wholesale distributor. Walgreens was the

largest distributor of oxycodone to retail pharmacies in Florida. At all times relevant to this

Complaint, Walgreens distributed prescription opioids throughout Florida including Sarasota

County.

       9.      Walmart Inc., f/k/a Wal-Mart Stores, Inc., is a Delaware corporation with its

principal place of business in Arkansas.

       10.     Wal-Mart Stores East, LP is a Delaware limited partnership with its principal place

of business in Arkansas.

       11.     Walmart, Inc. and Wal-Mart Stores East, LP are collectively referred to as “Wal-

Mart”. Wal-Mart through its various DEA registrant subsidiaries and affiliated entities, conducts

business as a licensed wholesale distributor. At all times relevant to this Complaint, Walmart

distributed prescription opioids throughout Florida including Sarasota.

       12.     Collectively, CVS, Walgreens and Walmart are referred to as “National Retail

Pharmacies.”

                      ALLEGATIONS SPECIFIC TO DEFENDANTS
                          NOT APEARING IN ARCOS DATA

C.     Allegations Against Marketing Defendants

               a. Johnson & Johnson.

       13.     Johnson & Johnson (“J&J”) is a New Jersey corporation with its principal place of

business in New Brunswick, New Jersey. While J&J is not listed in the ARCOS data for Sarasota

                                               10
     Case: 1:18-op-46136-DAP Doc #: 26 Filed: 06/11/21 11 of 13. PageID #: 531




County, Florida, several of J&J subsidiaries are listed in the ARCOS Data. The subsidiaries are

Ortho-McNeil-Janssen Pharmaceuticals, Inc., Janssen Pharmaceutica, Inc. n/k/a Janssen

Pharmaceuticals, Inc., Allergan Sales, LLC, Allergan USA, Inc., Actavis, Inc. f/k/a Watson

Pharmaceuticals, Inc., Watson Laboratories, Inc., Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.

which all appear in the ARCOS Data.

        14.      J&J controls the sale and development of Janssen Pharmaceuticals’ drugs and

Janssen’s profits inure to J&J’s benefit.

        15.      Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc. is a Pennsylvania

corporation with its principal place of business in Titusville, New Jersey, and is a wholly owned

subsidiary of J&J. J&J corresponds with FDA regarding Janssen’s products.

        16.      Janssen Pharmaceuticals, Inc. was formerly known as Ortho-McNeil-Janssen

Pharmaceuticals, Inc. which was formerly known as Janssen Pharmaceutica, Inc.

        17.      J&J owns over 10% of Janssen Pharmaceuticals stock. J&J controls the sale and

development of Janssen Pharmaceuticals drugs and Janssen Pharmaceuticals profits inure to J&J’s

benefit.

        18.      J&J also asserts control over Janssen through its management team. According to

Janssen’s website, the “leadership team that guides Janssen” contains several J&J executives. 7

        19.      J&J, Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc,

(“OMP”)and Janssen Pharmaceutica, Inc. (collectively, “Janssen”) are or have been in the

business of manufacturing, selling, promoting, and/or distributing both brand name and generic


7 Members of Janssen’s “leadership team” include Joaquin Duato, Vice Chairman of the Executive Committee,
Johnson & Johnson; Paul Stoffels, M.D. Vice Chairman of the Executive Committee, Chief Scientific Officer, Johnson
& Johnson; Jennifer Taubert, Executive Vice President, Worldwide Chairman, Pharmaceuticals, Johnson & Johnson;
Robin L. Kumoluyi, Vice President & Chief Quality Officer Pharmaceuticals, Johnson & Johnson; Jeff Steinhorn,
Former Chief Information Officer, Pharmaceuticals, Head of Enterprise Functions, Johnson & Johnson Technology;
and Scott White, Company Group Chairman, North American Pharmaceuticals Johnson & Johnson.
http://www.janssen.com/about/our-leadership. (original visit Sept. 18, 2018, last visited May 18, 2021)

                                                       11
    Case: 1:18-op-46136-DAP Doc #: 26 Filed: 06/11/21 12 of 13. PageID #: 532




opioids throughout Sarasota County, Florida.

       20.     J&J, Janssen Pharmaceuticals, OMP, and Janssen Pharmaceutica and their DEA

registrant subsidiaries and affiliates (collectively, “Janssen”) are or have been engaged in the

manufacture, promotion, distribution, and sale of opioids nationally, and in Sarasota County.

       21.     Allergan plc (“Allergan”) is a public limited company incorporated in Ireland with

its principal place of business in Dublin, Ireland, and its administrative headquarters and all

executive officers located in Madison, New Jersey. In its Form 10-K filed with the SEC, Allergan

stated that it does business in the United States.

       22.     Allergan Finance, LLC (f/k/a Actavis, Inc., f/k/a Watson Pharmaceuticals, Inc.) is

a limited liability company incorporated in Nevada and headquartered in Madison, New Jersey.

Allergan Finance, LLC is a wholly-owned subsidiary of Allergan plc.

       23.     Allergan Sales, LLC is incorporated in Delaware and headquartered in Irvine,

California. Allergan Sales, LLC is the wholly-owned subsidiary of Allergan plc.

       24.     Allergan USA, Inc. is incorporated in Delaware and headquartered in Madison,

New Jersey. Allergan USA, Inc. is currently responsible for opioid sales in Florida. Allergan

USA, Inc. is a wholly-owned subsidiary of Allergan plc.

       25.     Actavis Pharma, Inc., f/k/a Watson Pharma, Inc. (“Actavis”) is registered to do

business in Florida as a Delaware corporation with its principal place of business in New Jersey.

Actavis manufactures or has manufactured generic opioids.

       26.     The Actavis Group was acquired by Watson Pharmaceuticals, Inc. in October 2012

and the combined company changed its name to Actavis, Inc. October 2012 Actavis, Inc. changed




                                                     12
    Case: 1:18-op-46136-DAP Doc #: 26 Filed: 06/11/21 13 of 13. PageID #: 533




its name to Actavis plc. In March 2015 Actavis plc acquired Allergan, Inc.

       Respectfully Submitted June 11, 2021.



 THE BENTLEY LAW FIRM                              THE ROBERTSON LAW FIRM, P.A.




 ________________________________                  ___________________________________
 MORGAN R. BENTLEY, ESQ.                           WILLIAM E. ROBERTSON, JR., ESQ.
 Florida Bar No. 0962287                           Florida Bar No. 436607
 mbentley@thebentleylawfirm.com                    bill@robertsonlaw.com
 DAVID A. WALLACE, ESQ.                            P.O. Box 49405
 Florida Bar No. 0608386                           Sarasota, Florida 34230-6405
 dwallace@thebentleylawfirm.com                    Telephone: (941) 374-9008
 783 South Orange Avenue, Third Floor              Facsimile: (941) 365-5828
 Sarasota, Florida 34236                           Attorney for Plaintiff Sarasota County Public
 Telephone: (941) 556-9030                         Hospital District d/b/a Sarasota Memorial
 Facsimile: (941) 312-5316                         Health Care System
 Secondary Email:
 mdiven@thebentleylawfirm.com
 Attorneys for Plaintiff Sarasota County Public
 Hospital District d/b/a Sarasota Memorial
 Health Care System




                                                  13
